DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,987,427 B1 to Polsky et al. (“Polsky”).
As to claim 1, Polsky discloses a device for detecting and measuring one or more biomarker in a biological sample from a subject, the device comprising: 
a sample access component having at least one microneedle that is adapted to access the biological sample (see Fig 2 and col 8, ln 7-13); 
a sensor component in fluid communication with the sample access component, the sensor component having at least one aptamer that is configured to chemically bind to the one or more biomarker as the biological sample passes through the sensor component, the at least one aptamer being further configured 
(i) to generate a first resonance frequency prior to being chemically bound to the one or more biomarker and 
(ii) to generate a second resonance frequency, different from the first resonance frequency, subsequent to being chemically bound to the one or more biomarker (see col 10, ln 52-53 and col 17, ln 55-col 18, ln 1); and 
an electronic component that is configured to collect, analyze, and compute data received from the sensor component, such as the first and second resonance frequencies, in order to determine the presence of the one or more biomarker within the biological sample (see col 16, ln 8-19).  
As to claim 2, Polsky further discloses wherein the sensor component further comprises at least one first aptamer-based quartz crystal microbalance ("aptamer-QCM") that contains at least two aptamers for detecting the one or more biomarkers (see col 10, ln 52-53 and col 17, ln 55-col 18, ln 1).  
As to claim 3, Polsky further discloses wherein the biological sample is interstitial fluid, and wherein the one or more biomarker is a protein contained within the interstitial fluid (see col 17, ln 28-32).  
As to claim 6, Polsky further discloses wherein the electronic component includes a microprocessor that is configured to calculate the presence and amount of the one or more biomarker from analyzing the first and second resonance frequencies (see col 16, ln 8-19).  
As to claim 7, Polsky further discloses wherein the electronic component further comprises data communication interfaces that enable the device to communicate remotely with computers or devices regarding the detection and measurement of the one or more biomarker (see col 16, ln 26-30).  
As to claim 9, Polsky further discloses a solution component having at least two vials, the first vial containing a first buffer solution and the second vial containing a second buffer solution that is different than the first buffer solution, the first and second buffer solutions being in selective fluid communication with the sensor component, wherein when at least one of the first and second buffer solutions are selectively put into fluid communication with the sensor component, the at least one buffer solution is configured to chemically dissociate the one or more biomarker from the at least one aptamer (see col 16, ln 46-col 17, ln 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polsky in view of US 2019/0010499 A1 to Erickson et a. (“Erickson”).
	As to claim 4, Polsky fails to disclose a sample pre-processing component having at least one first aptamer-based magnetic bead conjugate ("aptamer-MB"), the aptamer-MB having a pre-processing aptamer that is specifically configured to chemically bind to non-desired biomarkers, the non-desired biomarkers being different from the one or more biomarker.  
However, Erickson teaches that such a pre-processing component was known for reducing interfering species from being bound to target aptamers (see [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aptamer device of Polsky with the pre-processing component of Erickson in order to achieve the predictable result of increasing the accuracy of the device by removing confounding species.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polsky in view of US 2019/0231263 A1 to Ribet et al. (“Ribet”).
	As to claim 5, Polsky fails to disclose wherein the at least one microneedle is elongate along a first axis and axially hollow, and wherein the at least one microneedle has two lateral openings on opposed sides thereof that extend into the axially hollow portion in a direction perpendicular to the first axis.  Polsky leaves it up to the skilled artisan to select the geometry of the microneedle (see, e.g., col 9, ln 10-15). 
	Ribet discloses at least one microneedle that is elongate along a first axis and axially hollow, and wherein the at least one microneedle has two lateral openings on opposed sides thereof that extend into the axially hollow portion in a direction perpendicular to the first axis (see Fig 10A-C and [0165]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aptamer device of Polsky with the lateral openings of Ribet in order to achieve the predictable result of increasing the circulation in and around the microneedle.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polsky in view of US 7,344,499 B1 to Prausnitz et al. (“Prausnitz”).
As to claim 8, Polsky fails to disclose wherein the device is configured as a cuff-like device that may be selectively attached to either one of the arm or leg of the subject.  However, in a similar device, Prausnitz discloses the device being a cuff-like device that may be selectively attached to either one of the arm or leg of the subject (see col 9, ln 23-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aptamer device of Polsky with the cuff device of Prausnitz in order to achieve the predictable result of allowing sequential readings throughout the day.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791